department of the treasury internal_revenue_service washington d c date number release date cc intl br1 wta-n-112895-98 uilc internal_revenue_service national_office technical assistance memorandum for paul j rolli op in from subject w edward williams senior technical reviewer cc intl br1 filing of individual tax returns with revenue service representatives this technical assistance responds to your memorandum dated date technical assistance is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent issues may a u s citizen residing outside the united_states or a non-resident alien file his federal_income_tax return by mailing it to a revenue service representative rsr at a u s embassy may a u s citizen residing outside the united_states or a non-resident alien file his federal_income_tax return by hand-carrying it to a rsr may a u s citizen residing outside the united_states or a non-resident alien pay his income_tax to a rsr when filing his income_tax return conclusions under the applicable treasury regulations and instructions to the individual income wta-n-112895-98 tax forms a u s citizen residing outside the united_states or a non-resident alien must file his federal_income_tax returns with the philadelphia service_center psc however the commissioner has the authority to permit filing in any internal_revenue_district including the international district under a longstanding internal policy consistent with the commissioner’s authority rsrs have accepted individual income_tax returns they receive by mail and the service has considered a return so accepted as filed on the date that the return is stamped as being received by the rsr if such date is later than the due_date the rules in sec_7502 regarding postmarks are applied for a u s citizen residing outside the united_states or a non-resident alien neither the law nor any administrative interpretation precludes hand carrying individual income_tax returns to the place indicated for filing the return the place indicated for filing these individual income_tax returns is the psc however the commissioner has the authority to permit filing in any internal_revenue_district and permits such filing at the rsr posts of duty because the commissioner permits filing with the rsrs and nothing precludes hand-carrying to this place of filing such taxpayers may hand carry their returns to their rsrs when tax is due in connection with a return it must be paid to the internal revenue_officer with whom such return of tax is filed if a return is properly filed with an rsr consistent with the conclusions in issue and above tax due in connection with the return must be paid to the rsr at the time of filing law and analysis issue sec_6091 of the internal_revenue_code_of_1986 as amended code provides the general_rule that when not prescribed by the code the secretary will designate the place to file returns declarations statements and other documents sec_6091 provides that with respect to persons other than corporations tax returns shall be made to the secretary in the irs district in which is located the taxpayer’s legal residence or principal_place_of_business or at the irs service_center serving the district specified in above as prescribed by regulations however under sec_6091 the returns of some taxpayers are excepted from the rule_of sec_6091 such persons shall file their returns at such place as the secretary may by regulations designate sec_6091 as listed in sec_6091 these persons are wta-n-112895-98 i ii iii persons who do not have a legal residence or principal_place_of_business in an irs district u s citizens whose principal_place_of_abode for the period is outside the united_states persons who claim the benefits of sec_911 sec_931 or sec_933 respectively relating to citizens or residents of the united_states living abroad income from sources within guam american samoa or the northern mariana islands or income from sources within puerto rico iv nonresident_aliens and v persons against whom an assessment was made under sec_6851 or sec_6852 relating to termination assessments with respect to the taxable_year sec_1_6091-3 provides the regulatory rule for place of filing returns of u s citizens residing outside of the united_states and nonresident_aliens other than departing aliens among others under sec_1_6091-3 these income_tax returns are to be filed with the director of international operations internal_revenue_service washington d c or the district_director or the director of the service_center depending on the appropriate officer designated on the return form or in the instructions issued with respect to such form see t d date thus pursuant to statutory authority the regulations provide that returns of citizens residing outside the united_states and of nonresident_aliens other than departing aliens are to be filed as required by the instructions accompanying the tax form in question in this regard the instructions for the form sec_1040 1040-nr and 2555-ez provide that the returns are to be filed at the philadelphia service_center psc notwithstanding sec_6091 and the regulations thereunder the commissioner may permit a return required to be made under the provisions of subtitle a or f of the code to be filed in any internal_revenue_district sec_6091 and sec_1_6091-4 aci is considered an internal_revenue_district sec_301_7701-10 provides that the assistant_commissioner international aci is a district_director wta-n-112895-98 t he term ‘district director’ means the district_director of internal revenue for an internal_revenue_district the term also includes the assistant_commissioner international aci’s status as a district is evident in its history aci’s predecessor the internal_revenue_service foreign operations district fod served as the irs function that administered the tax laws for foreign-based taxpayers subject_to u s taxes announcement 1982_23_irb_61 date fod was established in under the commissioner’s sec_7621 authority to establish internal revenue districts tdo no 1982_1_cb_511 date emphasis added according to the internal_revenue_manual irm handbook fod consists of the same operating components as any other district_office except for two additional divisions the tax_treaty and technical services division and the foreign programs division irm handbook in the fod’s functions were transferred to the newly-established office of the assistant_commissioner international aci under the commissioner’s sec_7621 authority to establish internal revenue districts tdo no date 1986_1_cb_686 emphasis added according to the irm aci e administers the internal revenue laws and related statutes as they relate to u s citizens residing abroad and nonresident_aliens deriving income_from_sources_within_the_united_states and performs regional and district type functions irm that is consistent with the transfer of fod’s functions to aci aci has continued to perform district-type functions additional agency documents refer to aci as an internal_revenue_district for example document published as the reference guide adp and idrs information - describes the irs document_locator_number dln system for controlling and locating documents processed at service centers at aci is among the list of district offices assigned a dln see service_center and district location codes at in addition aci is identified as the district with collection jurisdiction over the international region see collection pincite 1an earlier version of the fod had been established in as a division in the internal_revenue_district baltimore irm the fod was reconstituted in under the commissioner’s sec_7621 authority to establish internal revenue districts id see also tdo no 1986_1_cb_686 date wta-n-112895-98 according to the irm within each district there are subordinate posts of duty in communities where the workload requires the assignment of personnel irm in aci rsrs are the subordinate posts of duty sec_1271 of the irm handbook provides the fod now aci is responsible for service activities abroad which are conducted through a network of foreign posts managed by revenue service representatives rsrs who provide the principle contact between the irs and americans in foreign countries additionally fod now aci maintains through the foreign programs division a network of foreign posts managed by revenue service representatives rsrs who provide the principal contact between the irs and americans living abroad these posts function in part like miniature irs district offices irm handbook as subordinate posts within aci rsrs accept individual tax returns they receive by mail and the service has considered a return so accepted as filed as of the date of the postmark of the return one rsr estimates that this has been the practice for as long as thirty years in memorandum no dated date provides instruction on transmitting remittances of tax due received at overseas posts rsrs follow these procedures when transmitting remittances of tax paid with income_tax returns filed at their posts the number of tax returns accepted by rsrs is not insubstantial as an example during and one rsr processed a total of big_number returns and remittances totaling dollar_figure2 these numbers do not include extension requests accepted nor does it include the number of estimated_tax returns accepted other rsrs also report significant filing activity at their posts thus under a longstanding internal policy consistent with the commissioner’s authority under sec_6091 and treas reg section a rsrs as subordinate posts of duty within aci have accepted income_tax returns of u s citizens residing outside the united_states and nonresident_aliens that are mailed to the rsrs’ posts of 2we do not have a breakdown of returns into those mailed and those hand carried however information from many rsrs indicate that mailed returns are a significant portion of returns filed at the rsr posts wta-n-112895-98 duty the service has considered a return so accepted as filed as of the date of the postmark of the return issue absent legal or administrative restrictions a taxpayer may hand carry its return to the place for filing the return prior to the amendment of sec_6091 in the code did not contain a rule for hand carrying returns nevertheless it was understood that a taxpayer could hand carry his or her income_tax return to the office at which the taxpayer could otherwise properly file his or her return at that time the internal_revenue_district office serving the taxpayer this ability to hand carry returns was acknowledged in the legislative_history to the amendments to sec_6091 which noted that a taxpayer who desires to file his return in person could continue to so do as at present by hand carrying it to his local internal_revenue_service office s rep no 89th cong 2d sess thus when no restriction has been placed on the ability to hand carry returns under the law regulations or administrative practice the assumption in the past has been that a taxpayer may hand carry a return to the place identified for filing the return neither the code nor the regulations provide guidance with respect to hand carrying income_tax returns of u s citizens residing outside the united_states and nonresident_aliens in the sec_6091 was amended to address hand carried returns with respect to certain taxpayers in that year congress amended sec_6091 to effectuate a change from local filing to filing with regional service centers s rep no sec_6091 was enacted contemporaneously to change the place of filing from the service centers to the local internal_revenue_district offices if a return was filed by hand carrying however the amendments to sec_6091 did not specify the place for filing returns of u s citizens residing outside the united_states and nonresident_aliens instead sec_6091 said that the place of filing such returns would be determined under regulations sec_6091 relating to certain hand carried returns by its terms did not apply to returns of u s citizens residing outside the united_states or nonresident_aliens the place for filing such returns would be determined by regulations and there was no need to provide a different place for hand carrying in the statute similarly the regulations under sec_6091 provide no guidance with respect to hand carrying returns of u s citizens residing outside the united_states and nonresident_aliens sec_1_6091-3 provides that the returns of u s citizens residing outside the united_states and those of any nonresident_alien shall be wta-n-112895-98 filed with the director of international operations or the district_director or the director of the service_center depending on the appropriate officer designated on the return form or in the instructions issued with respect to such form sec_1_6091-3 does not address hand-carried returns sec_6091 and sec_1_6091-2 which determine the place of filing hand carried return for certain taxpayers do not by their terms apply to u s citizens residing outside of the united_states and nonresident_aliens the lack of guidance with respect to hand carried returns of u s citizens residing outside of the united_states and nonresident_aliens has the effect of making the proper place for hand carrying these returns anyplace they can otherwise be filed because u s citizens residing outside the united_states and nonresident_aliens may file income_tax returns with rsrs as discussed in issue such taxpayers may hand-carry their returns to rsrs for filing issue code sec_6151 requires that payment of tax be made to the internal revenue_officer with whom the return is filed and at the time and place fixed for filing see code sec_6151 and sec_1_6151-1 as discussed in issue sec_1 and income_tax returns of u s citizens residing outside the united_states and nonresident_aliens may be mailed or hand carried to their rsrs payment of any_tax due with the return must be made to the rsr with the mailed or hand carried return case development hazards and other considerations although the commissioner permits filing certain returns with the rsr neither the statutory language nor the regulations nor the instructions to the relevant forms give any indication of this possibility similarly in researching this issue we discovered that although sec_6091 appears to indicate the proper place for domestic taxpayers to hand carry their returns hand carried returns are accepted in any district_office regardless of the residence of the taxpayer thus consistent with good customer service the commissioner appears to be permitting hand carrying to different internal revenue districts to a much greater extent than is currently recognized in the statute regulations and instructions to forms some of the regulations under sec_6091 need to be updated to reflect organizational changes in recent years and will need to be updated to conform to the wta-n-112895-98 changes in irs structure in the near future when updating the regulations the service should consider how to encourage filing in the most efficient manner consistent with the legislative_history of the changes to sec_6091 but also reflect the current flexibility in filing options in addition we recommend that the regulations under sec_6091 that apply to taxes other than the income_tax be reviewed for consistency and currentness if you have any further questions please call cc intl br1 at
